DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 16, 20 and 21 have been amended.
Claims 1-21 as presented June 16, 2021 are currently pending and considered below.

Examiner’s Note
The Examiner recommends specifying the “classifier” of claim 1 as a machine learning classifier to assist in overcoming 35 U.S.C. 101.
The Examiner recommends specifying further the “data from one or more patients” of claim 1 to assist in overcoming 35 U.S.C. 103.
The Examiner recommends specifying further what the “attributes” of claim 1 entail to assist in overcoming 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 recite a system for structured medical data classification system for classifying structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, which is within the statutory category of a machine. Claims 16-19 recite steps of a method for structured medical data classification system for classifying structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, which is within the statutory category of a process. Claim 20 recites a computer-readable medium for structured medical data classification system for classifying structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, which is within the statutory category of a manufacture. Claim 21 recites a wireless handheld device for analyzing structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached;
based on the checkpoint in the treatment timeline, updating a risk profile of the patient, the risk profile representing one or more risk factors for preterm birth for the patient, wherein updating the risk profile comprises:
parsing one or more items of structured medical data to retrieve values of respective fields of the one or more items of structured medical data, the one or more retrieved values representing a set of medical attributes describing a medical status of the patient;
selecting, a classifier based at least one of the attributes in the set, the classifier being pre-trained using data from one or more other patients associated with the at least one attribute in the set; 
applying the classifier to the set of attributes to classify the one or more items of structured medical data into the risk profile that includes the plurality of risk factors;
generating [data] that presents one or more controls for input of medical confirmation data, being measured at the checkpoint in the treatment timeline, that confirms one or more of the risk factors of the risk profile; 
[determining] an alert that specifies confirmation of the one or more of the risk factors, wherein pre-training the classifier reduces or eliminates a latency of transmitting the alert the caused by training the classifier;
updating the classifier based on the medical confirmation data measured at the checkpoint in the treatment timeline, the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert
as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the memory and processor (which is interpreted to include the user interface), the claim encompasses a mental process of determining a checkpoint in a treatment timeline, updating a risk profile of a patient, parsing and classifying structured medical data, selecting a classifier based on an attribute, determining an alert and updating the classifier.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 16 and 20 recite an abstract idea.  
Claim 21 recites the steps of:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached, based on the checkpoint in the treatment timeline, 
updating a risk profile of the patient, the risk profile representing one or more risk factors for preterm birth for the patient, wherein updating the risk profile comprises:
parse one or more electronic health records to retrieve values of respective fields of the electronic health records, the one or more retrieved values associated with one or more tests performed during a pregnancy and describing a medical status of the patient;
select, a statistical test configured to detect one or more statistical dependencies between two or more of the retrieved values associated with the one or more tests performed during the pregnancy of interest, the one or more dependencies including a non-linear dependency; the statistical test being pre-trained using data from one or more other patients associated with the at least one attribute in the set; 
apply the statistical test to the values of the respective fields of the electronic health records to classify the patient into a risk profile that includes a plurality of risk factors for adverse pregnancy outcomes;
cause [data] to present one or more controls for input of medical confirmation data, being measured at the checkpoint in the treatment timeline, that confirms one or more of the risk factors of the risk profile; 
cause [determining of] an alert that specifies confirmation of the one or more of the risk factors for an adverse pregnancy outcome, wherein pre-training the statistical test reduces or eliminates a latency of transmitting the alert caused by training the statistical test; and
updating the classifier based on the medical confirmation data measured at the checkpoint in the treatment timeline, the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert
as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the memory and processor (which is interpreted to include the user interface and transceiver), the claim encompasses a mental process of determining a checkpoint in a treatment timeline, updating a risk profile of a patient, parsing electronic health data, selecting and applying a statistical test, presenting of controls for input of data, determining an alert and updating the classifier.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Dependent claims 2-15 and 17-19 include other limitations. Claims 2 and 17 merely describe the alert as addressing a risk factor. Claims 3 and 18 include classifying patients and generating a graph of nodes and edges. Claims 4 and 19 include generating a set of decision trees, selecting a subset of patients, selecting an attribute of the subset of patients, determining a classification of the attributes, and generating a risk profile. Claim 5 merely further describes the risk factors. Claim 6 merely updates the classifier. Claim 7 further defines testing the data, apply transformations to each of the attributes in a pair and generating the classifier. Claim 8 merely further details the risk factors. Claim 9 further describes receiving of the attributes. Claim 11 merely discloses the nature of an immediate medical attention. Claim 12 merely discloses the nature of the confirmation data. Claims 13 and 14 merely discloses the nature of medical attributes. Claim 15 further merely discloses the selected classifier. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 16, 20 and 21.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1 -21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
 In particular, claims 1 and 21 recite the additional elements of a processor and memory that implement the identified abstract idea. The processor and memory are not described by the applicant and are recited at a high-level of generality (i.e., a generic processor and memory performing generic computer functions of receiving and retrieving) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The specification states: Processing device 760 can include one or more microprocessors. Generally, processing device 760 can include an appropriate processor and/or logic that is capable of receiving and storing data, and of communicating over a network (not shown). Memory 750 can include a hard drive and a random access memory storage device, including, e.g., a dynamic random access memory, or other types of non-transitory machine-readable storage devices. Memory 750 stores computer programs, such as the visualization engine 200, that are executable by processing device 760.  [pg. 29 lines 11-17].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 1 and 21 further recite the additional elements of (1) presenting control for inputting data, (2) transmitting over one or more protocols an alert to a remote medical device, and (3) transmitting via a mobile network an alert. Under practical application, rendering control for inputting data and transmitting an alert to a remote medical device are forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Under practical application, the communication protocol merely generally links the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Therefore, the abstract idea of claims 1 and 21 is not integrated into a practical application.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1 -21 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) rendering control for inputting data, (2) transmitting over one or more protocols an alert to a remote medical device, and (3) transmitting via a mobile network an alert. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-15 and 17-19 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3 and 18 disclose the additional elements of receiving user attributes. Claim 7 discloses the additional elements of executing logic, applying one or more transformations to each attribute, and generating the classifier. Claim 10 merely describes the display interface. However, none of these functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Claim 9 merely details receiving attributes from a wearable electronic device. The additional elements of claim 9 under practical application merely generically link the claimed invention to a particular technological environment and under significantly more, are well understood, routine, and conventional (see US 2013/0218588 A1 at para. 57; US Pat No. 6,024,701 at Col. 5 lines 48-53). 
Therefore claims 1 -21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe (US 2019/0072564 A1) in further view of Elovitz (US 20120270747), Guyon (US 2012/0008838 A1), Golde (US 2017/0142213 A1) and Niggebrugge (US 2009/0177405 A1).  
Regarding claim 1, Jelliffe teaches: A structured medical data classification system for classifying structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, with each item of structured medical data comprising one or more fields and one or more values in the one or more respective fields, comprising:
at least one processor; and (See “using any standard or specialized operating system, such as a Unix, Windows™ or Linux™ based operating systems” [0058])   
a memory in communication with the processor, the memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (See “The computer will comprise software, i.e. instructions coded on a non-transitory tangible computer-readable medium such as a memory drive or disk which such instructions direct the calculations of model generation or predictive scoring.” [0058])   
[…] updating a risk profile of the patient, the risk profile representing one or more risk factors for preterm birth for the patient, wherein updating the risk profile comprises: (a set of risk indicators predictive of preterm birth risk are used for in a predictive model to calculate a predictive score indicative of the subject's PTB risk [0060], [0039], [0058])
parsing one or more items of structured medical data to retrieve values of respective fields of the one or more items of structured medical data, the one or more retrieved values representing a set of medical attributes describing a medical status of the patient; (See “the acquisition of risk indicator values, i.e. obtaining medical data and biomarker measurements” retrieved from reviewing medical records, etc. such as height and weight for calculating BMI, blood pressure for determining hypertension status [0053]; risk indicators are factors indicative of PTB risk including maternal characteristics, healthy history, health status, gestational age, parity, hypertension, anemia, diabetes or other medical conditions [0020], [0035])   
accessing the memory and selecting, from the memory, a classifier based at least one of the attributes in the set (See the computer software with instructions coded on a memory “direct the calculations of model generation or predictive scoring.” [0058]; “generating a predictive model to assess the risk of PTB in an individual subject based on that subject's risk indicators” [0036]; the model comprises a risk indicator panel which is a set of risk indicators predictive of preterm birth risk [0039])
[…] data from one or more other patients associated with the at least one attribute in the set (subsets of the data of the risk indicator values of a pool of women may be used to generate, train or validate the model [0036]-[0038])
applying the classifier to the set of attributes to classify the one or more items of structured medical data into the risk profile that includes the plurality of risk factors (See “the predictive model will then calculate a predictive score indicative of the subject's PTB risk” based on the subject’s risk indicators [0060], [0036]; “preterm birth refers to birth occurring at fewer than 37 weeks and includes preterm premature rupture of membranes, preterm labor, and medical induction or cesarean section due to medical indication” [0022])
transmitting, over one or more communication protocols and to a remote medical device, an alert that specifies confirmation of the one or more of the risk factors; and (See predictive score is based on risk indicator values and other values and is sent to a medical personnel’s device [0059]-[0060]; the output of the predictive model may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
updating the classifier based on the medical confirmation data [..], the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert. (See risk indicator values, including maternal factors derived from interviewing the subject and medical data and biomarker measurements taken by practitioners on separate operations, are input to the predictive model to calculate a predictive score indicative of the subject’s PTB risk [0053], [0058], [0060]; predictive scores are sent to a medical personnel’s device and subjects with an elevated PTB risk are administered an intervention such as treatment [0060], [0069], [0072]; PTB risk of a subject receiving treatment may be assessed at various time points such as weekly throughout pregnancy and treatment is effective if the PTB risk decreases [0073], [0069])
Jelliffe does not teach:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached;
based on the checkpoint in the treatment timeline 
[…] being measured at the checkpoint in the treatment timeline […] 
measured at the checkpoint in the treatment timeline 
However, Elovitz in the analogous art teaches:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached; (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
based on the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
[…] being measured at the checkpoint in the treatment timeline […] (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
measured at the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe to include determining that a checkpoint in a treatment timeline for monitoring adverse pregnancy outcomes for the patient is reached as taught by Elovitz. The assessment of a pregnant subject at different time points allows for the monitoring of the progression of the risk for PTB (See Elovitz [0039]).
Jelliffe and Elovitz do not teach:
the classifier being pre-trained using data from one or more other patients 
wherein pre-training the classifier […] reduces inaccuracy caused by training the classifier;
However, Guyon in the analogous art teaches:
the classifier being pre-trained using data from one or more other patients (See the classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets with known outcomes [0149]; dataset with 103 cases [0149], Fig. 10)
wherein pre-training the classifier […] reduces inaccuracy caused by training the classifier; (See the classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets [0149]; pre-processing of the training data identifies missing or erroneous data points and corrects the flawed data [0020], [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to include pre-training the classifier using data from one or more other patients and reducing inaccuracy caused by training the classifier as taught by Guyon. The pre-processing of the training data enhances the learning machine’s ability to discover knowledge and optimally categorize the training output (See Guyon [0021]).
Jelliffe, Elovitz and Guyon do not teach:
reduces or eliminates a latency of transmitting the alert
However, Golde in the analogous art teaches:
reduces or eliminates a latency of transmitting the alert (minimizing the delay in sending the push notifications [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Guyon to include reducing a latency of transmitting an alert as taught by Golde. This allows users to be notified in an efficient manner regarding their topics of interest (See Golde [0017], [0013]).
Jelliffe, Elovitz, Guyon and Golde do not teach:
generating a user interface that presents one or more controls for input of medical confirmation data, […], that confirms one or more of the risk factors of the risk profile 
However, Niggebrugge in the analogous art teaches:
generating a user interface that presents one or more controls for input of medical confirmation data, […], that confirms one or more of the risk factors of the risk profile (See “an interface for interactively subjecting a subject to a plurality of questions relevant for the disease” in real-time [0071], [0052]; “a user interface after assertion of respective risk factors for a plurality of diseases” [0190], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon and Golde to include a user interface allowing for patient input of medical confirmation data confirming risk factors as taught by Niggebrugge. Allowing a patient to confirm their risk factors results in a more efficient and accurate process of assessing disease risk, saves time for the medical professional, reduces cost, and minimizes the risk for human error (See Niggebrugge [0005]).
Regarding claim 2, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
an alert (See predictive score sent to a medical personnel’s device [0060]; output may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
Jelliffe does not teach:
wherein the alert comprises an answer to a question that is customized to address a risk factor of the risk profile of the patient 
Jelliffe does disclose an alert as noted above but does not explicitly teach the alert being an answer to a question customized to address a risk factor. However, Niggebrugge, in the analogous art teaches the alert is in response to a question customized to address a risk factor (See “informing the subject about an increased risk factor when the computed risk factor is at least equal to the said threshold value” provides direct feedback of the results of the determination of a risk factor for acquiring a certain disease [0051]-[0052]; computed risk factors equal or exceed the threshold prompting further screening [0084], computed risk factor score is based on the patient’s answers to the questionnaire [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to incorporate the alert as a response to an answer to a question addressing a risk factor as taught by Niggebrugge. The patient’s involvement in addressing risk factors aides in clarifying their health record by allowing the risk factor to be affirmed by the patient.
Regarding claim 5, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the one or more risk factors include a risk of an adverse pregnancy outcome for the patient (See details of preterm birth [0022])
Regarding claim 12, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
medical confirmation data (See [0059])
Jelliffe does not teach:
wherein the confirmation data comprises answers to one or more medical questions 
Jelliffe does disclose medical confirmation data as noted above but does not explicitly teach the confirmation data as answers to one or more medical questions. However, Niggebrugge, in the analogous art teaches the confirmation data is in response to answers of medical questions (See Fig 1; [0110]-[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to incorporate the confirmation data as being answers to one or more medical questions as taught by Niggebrugge. Retrieving answers to medical questions from a patient is a necessary process to attain a thorough medical history and proper diagnosis of a medical condition. 
Regarding claim 13, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the set of medical attributes comprises physiological data (See biomarker measurements, blood pressure [0053])
Regarding claim 14, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the set of medical attributes include data representing one or more of vaginal flora, presence of a sexually transmitted disease, lower genital tract inflammatory milieu during pregnancy, pregnancy history, race, marital status, maternal periconceptional nutritional status, pregnancy nutritional status, approximate blood alcohol level, and smoking status (See race, “number of times a woman has previously carried a pregnancy to viable gestational age” [0035])
Regarding claim 15, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the selected classifier is trained with attributes of other patients (See “model may be derived from historical data sets comprising risk indicator values (e.g. maternal data and biomarker measurements) from a plurality of women” [0037])
Claims 16 and 20 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Jelliffe teaches: A wireless handheld device for analyzing for classifying structured medical data, the device comprising:
a processor; and (See “using any standard or specialized operating system, such as a Unix, Windows™ or Linux™ based operating systems” [0058])   
a memory in communication with the processor, the memory storing an application which is configured to cause the processor, when executing the application, to: (See “The computer will comprise software, i.e. instructions coded on a non-transitory tangible computer-readable medium such as a memory drive or disk” which direction the calculations of the model generation or predictive scoring [0058])   
[… ] updating a risk profile of the patient, the risk profile representing one or more risk factors for preterm birth for the patient, wherein updating the risk profile comprises: (a set of risk indicators predictive of preterm birth risk are used for in a predictive model to calculate a predictive score indicative of the subject's PTB risk [0060], [0039], [0058])
parse one or more electronic health records to retrieve values of respective fields of the electronic health records, the one or more retrieved values associated with one or more tests performed during a pregnancy and describing a medical status of the patient; (See “the acquisition of risk indicator values, i.e. obtaining medical data and biomarker measurements” retrieved from reviewing medical records, etc. [0053] assessing biomarkers through blood samples from routine prenatal care doctor visits [0054]; risk indicators are factors indicative of PTB risk including biomarkers which assess placental function, lipid status, hormonal status and immune activity [0020], [0023])
accesses the memory and select, from the memory, a statistical test configured to detect one or more statistical dependencies between two or more of the retrieved values associated with the one or more tests performed during the pregnancy of interest, the one or more dependencies including a non-linear dependency; (See the computer software with instructions coded on a memory “direct the calculations of model generation [0058]; the model input comprises a risk indicator panel comprising two or more risk indicators and the predictive models use (non-linear) statistical methods such as logistic regression, multivariate non-linear regression, threshold based methods, tree based methods, cluster analysis [0038]-[0039]; biomarkers through blood samples from routine prenatal care doctor visits [0054]; risk indicators are factors indicative of PTB risk including biomarkers which assess placental function, lipid status, hormonal status and immune activity [0020], [0023]; subsets of the data of the risk indicator values of a pool of women may be used to generate, train or validate the model [0036]-[0038])
[…] data from one or more other patients associated with the at least one attribute in the set (subsets of the data of the risk indicator values of a pool of women may be used to generate, train or validate the model [0036]-[0038])
 apply the statistical test to the values of the respective fields of the electronic health records to classify the patient into a risk profile that includes a plurality of risk factors for adverse pregnancy outcomes; (“the predictive model will then calculate a predictive score indicative of the subject's PTB risk” [0060]; “preterm birth refers to birth occurring at fewer than 37 weeks and includes preterm premature rupture of membranes, preterm labor, and medical induction or cesarean section due to medical indication” [0022])
[…] transmit an alert that specifies confirmation of the one or more of the risk factors for an adverse pregnancy outcome […] (See predictive score is based on risk indicator values and other values and is sent to a medical personnel’s device [0059]-[0060]; the output of the predictive model may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
updating the classifier based on the medical confirmation data [...], the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert. (See risk indicator values, including maternal factors derived from interviewing the subject and medical data and biomarker measurements taken by practitioners on separate operations, are input to the predictive model to calculate a predictive score indicative of the subject’s PTB risk [0053], [0058], [0060]; predictive scores are sent to a medical personnel’s device and subjects with an elevated PTB risk are administered an intervention such as treatment [0060], [0069], [0072]; PTB risk of a subject receiving treatment may be assessed at various time points such as weekly throughout pregnancy and treatment is effective if the PTB risk decreases [0073], [0069])
Jelliffe does not teach:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached;
based on the checkpoint in the treatment timeline 
[…] being measured at the checkpoint in the treatment timeline […] 
measured at the checkpoint in the treatment timeline 
However, Elovitz in the analogous art teaches:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached; (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
based on the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
[…] being measured at the checkpoint in the treatment timeline […] (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
measured at the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe to include determining that a checkpoint in a treatment timeline for monitoring adverse pregnancy outcomes for the patient is reached as taught by Elovitz. The assessment of a pregnant subject at different time points allows for the monitoring of the progression of the risk for PTB (See Elovitz [0039]).
Jelliffe and Elovitz do not teach:
a user interface;
a transceiver;
cause the user interface to present one or more controls for input of answers to questions generated in response to classifying the patient into the risk profile, the answers […] confirming one or more of the risk factors of the risk profile; and
cause the transceiver to transmit, via a mobile network
However, Niggebrugge in the analogous art teaches:
a user interface; (See user interface [0185])
a transceiver; (See mobile phone [0185])
cause the user interface to present one or more controls for input of answers to questions generated in response to classifying the patient into the risk profile, the answers […] confirming one or more of the risk factors of the risk profile; and (See “an interface for interactively subjecting a subject to a plurality of questions relevant for the disease” in real-time [0071], [0052]; “a user interface after assertion of respective risk factors for a plurality of diseases” [0190], Fig. 3).
cause the transceiver to transmit, via a mobile network (See the system may be carried out on a mobile phone and has user interface further comprises means for sending electronically the individual’s profile of risk factors [0191]-[0192]; telecommunication network [0194])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to include transceiver, user interface for input of answers to questions confirming the patient’s risk factors of the risk profile and causing the transceiver to transmit over a mobile network as taught by Niggebrugge. A transceiver such as a mobile device with a user interface with functionality for inputting answers to questions provides a convenient way for a user to access the system and be informed of their risk of acquiring certain diseases (Niggebrugge [0190], [0185]). Allowing for the transmission over a mobile network provides a way for feed-back in real time to a practitioner, health insurance company or parent (Niggebrugge [0052]).
Jelliffe, Elovitz and Niggebrugge do not teach:
the statistical test being pre-trained using data from one or more other patients 
wherein pre-training the statistical test […] reduces inaccuracy caused by training the statistical test
However, Guyon in the analogous art teaches:
the statistical test being pre-trained using data from one or more other patients (See the statistically-based classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets with known outcomes [0149], [0032]; dataset with 103 cases [0149], Fig. 10)
wherein pre-training the statistical test […] reduces inaccuracy caused by training the statistical test  (See the statistically-based classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets [0149], [0032]; pre-processing of the training data identifies missing or erroneous data points and corrects the flawed data [0020], [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Niggebrugge to include pre-training the statistical test using data from one or more other patients and reducing inaccuracy caused by training the classifier as taught by Guyon. The pre-processing of the training data enhances the learning machine’s ability to discover knowledge and optimally categorize the training output (See Guyon [0021]).
Jelliffe, Elovitz, Niggebrugge and Guyon do not teach:
reduces or eliminates a latency of transmitting the alert
However, Golde in the analogous art teaches:
reduces or eliminates a latency of transmitting the alert (minimizing the delay in sending the push notifications [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Niggebrugge and Guyon to include reducing a latency of transmitting an alert as taught by Golde. This allows users to be notified in an efficient manner regarding their topics of interest (See Golde [0017], [0013]).
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Zhong (US 2018/0011979 A1).  
Regarding claim 3, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches: 
wherein the classifier is generated by performing graph- learning comprising: receiving data representing attributes of a plurality of patients, wherein the attributes comprise the set of medical attributes of the patient (See risk indicator values for a pool of women [0036])
classifying each of the patients of the plurality of patients into one or more health outcomes (See analyzing risk indicator values to determine probability of preterm birth [0036])
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
and generating a graph of nodes and edges, wherein a node represents an attribute, and wherein an edge represents a causal relationship between connected attributes
Jelliffe does disclose the use of statistical generating methods to calculate relationships between attributes as noted above, but does not explicitly teach a graph of nodes and edges (See [0038], [0046]). However, Zhong, in the analogous art teaches the generation of a graph of nodes and edges indicating the nodes as representing attributes (See “graph encoding domain knowledge, where a node (e.g., node 210) in the graph is an entity, such as a symptom, a dimension, a demographic, and a disease, and an edge (e.g., edge 220) in the graph represents a relationship between two entities” [0021], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the generation of a graph of nodes and edges to indicate the relationship between attributes as taught by Zhong. As pointed out in the reference, this graph allows for the depiction of the connection between certain diseases and attributes or symptoms (See Zhong [0023], Fig. 3]).
Claim 18 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong in further view of Penders (US 2018/0296156 A1). 
Regarding claim 4, Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong teach the system of claim 3 as described above. 
Jelliffe further teaches: 
wherein the patient is not included in the plurality of patients, and wherein the graph-learning further comprises: generating the risk profile of the patient based on the classification of the set of attributes for the patient (See [0046])
Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong do not teach:
generating a set of decision trees by performing, for each decision tree of the set, operations comprising: 
selecting a subset of the plurality of patients by sampling from the plurality of patients; and 
selecting an attribute of the subset of the plurality of patients that splits the subset of the plurality of patients into two groups of approximately equal size 
determining, using the set of decision trees, a classification of the set of attributes for the patient; 
Jelliffe does disclose the use of tree-based methods for generating a risk profile but does not explicitly teach the use of decision trees for classifying the set of attributes of the patient (See [0038]). However, Penders, in the analogous art teaches the generation of a set of decision trees for classifying a set of attributes (See Fig. 7; attribute of “true labor contractions or not” and classification of “labor or no labor” [0215]-[0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong to include the generation of a set of decision trees to aid in classifying a set of attributes as taught by Penders. By doing so, the health data collected can be clearly specified as being ascribed to an attribute and variants can be ruled out.
Claim 19 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde, and Niggebrugge in further view of Penders. 
Regarding claim 9, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches: 
risk factors (See risk factors include maternal health history and health status [0020], [0035])
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the computing device comprises a wearable electronic device and wherein receiving the set of attributes comprises receiving physiological data from the wearable electronic device 
Jelliffe does disclose receiving a set of attributes comprising physiological data as noted above, but does not explicitly teach the attributes of physiological data as being retrieved from a wearable electronic device (See [0023]). However, Penders, in the analogous art teaches the retrieval of physiological data from a wearable electronic device (See contraction monitoring device [0283]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the retrieval of physiological data from a wearable electronic device as taught by Penders. This allows for a convenient way to monitor the patient in any time and setting including remote from the medical practitioner (See Penders [0012]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of El Naqa (US 2018/0011981 A1).  
Regarding claim 6, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
a reported outcome of treatment provided to the patient in response to the transmitted alert (See the effectiveness of the treatment is assessed using the algorithms and analyses of the methods of the invention [0073], [0009]; administering treatment based on elevated risk of preterm birth [0072]; display of score of preterm birth risk [0060])
Jelliffe, Elovitz and Niggebrugge do not teach:
updating the classifier based on a reported outcome of treatment provided to the patient [in response to the transmitted alert]
Jelliffe does disclose a reported outcome of treatment provided to the patient in response to the transmitted alert as noted above, but does not explicitly teach updating the classifier based on a reported outcome of the treatment provided to the patient. However, El Naqa, in the analogous art teaches updating the classifier based on a reported outcome of the treatment provided to the patient (See receiving an updated set of patient data from the outcome of treatment and applying the model to the updated set patient data [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Niggebrugge to incorporate updating the classifier based on a reported outcome of the treatment provided to the patient as taught by El Naqa. This allows for more accurate prediction of the effects of treatment regimens, leading to a better quality of life and outcome for the patient (See El Naqa [0004]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong in further view of De Bruin (US 2014/0279746 A1) and Stat Trek (“Transformations to Achieve Linearity”, the webpage is verified as being available March 5, 2012 at https://web.archive.org/web/20120305202150/https://stattrek.com/regression/linear-transformation.aspx). 
Regarding claim 7, Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong teach the system of claim 3 as described above. 
Jelliffe further teaches: 
executing logic to test the data representing the attributes of the plurality of patients, […], the test comprising: (See model 1 tested four markers related to placental function in 200 women with spontaneous PTB [0082])
testing [...] attributes using a linear model; (See the model identified the risk indicators of Panel A to be predictive of PTB using Hosmer-Lemeshow test Fig. 1, [0084])
generating the classifier […], providing an indication of the one or more of the risk factors of the risk profile. (See “generating a predictive model to assess the risk of PTB in an individual subject based on that subject's risk indicators” [0036])
Jelliffe, Elovitz and Zhong do not teach:
the test being configured to identify a general dependence or conditional dependence between or among the attributes
However, Niggebrugge in the analogous art teaches:
the test being configured to identify a general dependence or conditional dependence between or among the attributes (See logic for building up subsequent questions in dependence on the provided answers of previous questions, and the generation of questions with a self-learning and self-tuning questionnaire uses logic and or artificial intelligence for modeling personal characteristics of the subject such as gender, age, weight, smoking and drinking habits, etc. [0084], [0055]-[0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Zhong to include the test configured to identify a general dependence or conditional dependence between or among the attributes as taught by Niggebrugge. This allows for increased accuracy and reliability in modeling of the individual’s risk profile for determining the risk factor of acquiring a certain disease (See Niggebrugge [0056]).
Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong do not teach:
testing a marginal independence of each pair of the attributes
However, De Bruin in the analogous art teaches:
testing a marginal independence of each pair of the attributes (See an independent experimental test of subjects who received transcranial magnetic stimulation (TMS) therapy using eyes open and eyes closed data, and the response-prediction result used a linear kernel method [0247], [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Zhong to include testing a marginal independence of each pair of the attributes as taught by De Bruin. The response prediction results from this test confirm the clinical assessment after TMS therapy (See De Bruin [0247]).
Jelliffe, Elovitz, Guyon, Golde, Niggebrugge, Zhong and De Bruin do not teach:
when the linear model does not detect a correlation between a given pair of attributes, applying one or more transformations to each of the attributes of the pair of attributes to determine whether the correlation exists between the given pair of attributes; and 
However, Stat Trek in the analogous art teaches:
when the linear model does not detect a correlation between a given pair of attributes, applying one or more transformations to each of the attributes of the pair of attributes to determine whether the correlation exists between the given pair of attributes; and (See a standard linear regression shows a correlation between variables x and y and transforming the data set can enhance linearity when a residual plot reveals a data set to be nonlinear; the process is as follows, a standard regression analysis of raw data is conducted, a residual plot is constructed, the coefficient of determination (R2) is computed, a transformation method chosen from the table is applied, and based on the transformed variables, a regression analysis is conducted and R2 is computed; the transformation is successful if the transformed R2 is greater than the raw score R2)
based on determining whether correlations exist between each pair of the attributes, (See a standard linear regression shows a correlation between variables x and y and transforming the data set can enhance linearity when a residual plot reveals a data set to be nonlinear)
the determined correlations (See a standard linear regression shows a correlation between variables x and y and transforming the data set can enhance linearity when a residual plot reveals a data set to be nonlinear)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde, Niggebrugge, Zhong and De Bruin to include applying a transformation to each of the attributes to determine if a correlation exists as taught by Stat Trek. The transformation of raw data to make it more linear allows linear regression techniques to be used more effectively with nonlinear data (See Stat Trek).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Uzzo (US 2012/0084011 A1). 
Regarding claim 8, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above.
Jelliffe further teaches: 
risk factors (See risk factors include maternal health history and health status [0020], [0035])
Jelliffe, Elovitz and Niggebrugge do not teach:
wherein the one or more risk factors include a risk of suicide for the patient 
Jelliffe does disclose risk factors of the patient as noted above, but does not explicitly teach a risk factor of suicide. However, Uzzo, in the analogous art teaches at least one risk factor of the patient being suicide (See [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the risk factor of suicide as taught by Uzzo. Because of the possibility of serious repercussions if left untreated, it is important to identify and include suicide as a risk factor.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Schapiro (US 2018/0068077 A1).  
Regarding claim 10, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the user interface displays one or more controls enabling the patient to request immediate medical attention 
Jelliffe does not teach a user interface which enables a patient to request immediate medical attention. However, Schapiro, in the analogous art teaches an interface for the user to request immediate medical attention (See Fig. 3, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the ability of a user to request immediate medical attention as taught by Schapiro. By having a patient use an interface they are registered with, the medical personnel responding will have updated information about the patient’s medical history, allergy information and emergency contact information (See Schapiro [0006], [0010]).
Regarding claim 11, Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Schapiro teach the system of claim 10 as described above. 
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the immediate medical attention comprises receiving transportation to a medical facility 
Jelliffe does not teach a request of immediate medical attention comprising transportation to a medical facility. However, Schapiro, in the analogous art teaches transportation to a medical facility through a request for immediate medical attention (See [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Niggebrugge to incorporate the request for immediate medical attention to receive transportation to a medical facility as taught by Schapiro. This would allow the patient to easily request for an ambulance if needed. Additionally, the prior art notes that the patient can pre-select certain preferences such as a hospital of their choice, notifications to be sent to emergency contacts, and estimated time of arrival of the ambulance (See Schapiro [0010]-[0014]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-21, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
The combination of these features operates in a non-conventional and non-generic way to "solve a 'measurement problem' associated with medical treatment." This combination of elements integrates the abstract idea into a practical application it imposes meaningful limits on practicing the abstract idea. For example, the "alert that specifies confirmation of the one or more of the risk factors" of claim I "can reduce the risk of poor treatment outcomes relative to conventional treatment timelines which rely on a patient retrospectively estimating her physiological and psychosocial status during visits to a physician." Additionally, "updating the classifier based on the medical confirmation data measured at the checkpoint in the treatment timeline, the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert," as recited in Claim 1 enables "identifying high-risk situations quickly (e.g., the same day, hour, minute, etc.).” 
Regarding (a), the Examiner respectfully disagrees. The practical applications being argued of solving a 'measurement problem' associated with medical treatment, reducing the risk of poor treatment outcomes relative to conventional treatment timelines and identifying high-risk situations quickly are not any of the practical applications present in the 2019 PEG. None of the purported problems were caused by the computer and are, at best, non-technical medical problems. Regarding the updating of the classifier, that is part of the abstract idea and, by definition, cannot provide a practical applicant or significantly more.
Additionally, the claimed features are not merely extra solution-activity, because the claimed features are "used to alter the order and timing of the [treatment]," as specified in the 2019 Guidance. Specifically, Claim 1 recites "updating the classifier based on the medical confirmation data measured at the checkpoint in the treatment timeline, the medical confirmation data representing an updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert."
Regarding (b), the Examiner respectfully disagrees. The claim step of updating the classifier is part of the abstract idea and not extra-solution activity. 
The combination of features of Claim 1 thus reflect an improvement in the functioning of a computer because they enable an alert to be sent quickly (e.g., the same day, hour, minute, etc.). For at least this reason, the features of amended claim 1 integrate a judicial exception into a practical application, and amended Claim 1 recites patentable subject matter.
Regarding (c), the Examiner respectfully disagrees. Enabling a computer to send an alert is not a physical improvement to the computer and is merely using a computer for its intended purpose. The collective functions merely provide conventional computer implementation.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-21, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626